OPINION
DOUGLAS, Judge.
This is an appeal from an order in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Oklahoma.
The Executive Warrant of the Honorable Preston Smith, Governor of Texas, recited that appellant stood charged by information, supported by affidavit, with the crime of “Obtaining Merchandise By Means of a Bogus Check.” The warrant, regular on its face, was introduced. It made a prima facie case. See Ex parte Watson, Tex.Cr.App., 455 S.W.2d 300.
Appellant’s counsel apparently recognizes the sufficiency of the executive warrant, but complains that it would be useless to make the $2500 bond in this case, because the Sheriff of Walker County had a warrant in his possession for the arrest of the appellant on a charge of burglary in Kansas and no bond had been set in that case.
The appellant introduced the warrant from Kansas. He testified that he had been incarcerated in the Wynne Unit of the Texas Department of Corrections until he was released and placed in the Walker County jail. He also testified that he had no independent income and had no relatives willing to help him make bond. Apparently he could not have made bond in the Kansas case or in this case.
Our proceedings for habeas corpus to obtain bail or relief from excessive bail are available to one held in custody. We have no such issue before us for review.
The order remanding appellant to custody for extradition is affirmed.